226 Ga. 308 (1970)
174 S.E.2d 925
THRALL
v.
THE STATE.
25719.
Supreme Court of Georgia.
Argued April 14, 1970.
Decided April 23, 1970.
Albert M. Horn, for appellant.
Lewis R. Slaton, District Attorney, Carter Goode, J. Roger Thompson, Tony H. Hight, for appellee.
NICHOLS, Justice.
The alleged constitutional question which would give the Supreme Court jurisdiction of the present appeal was raised for the first time in a motion for new trial filed after conviction and comes too late. Accordingly, the Court of Appeals and not this court has jurisdiction of the appeal. Compare Hogan v. State, 224 Ga. 419 (162 SE2d 408); Corbin v. State, 212 Ga. 231 (7a) (91 SE2d 764), and citations.
Transferred to the Court of Appeals. All the Justices concur.